Citation Nr: 0530853	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-25 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable original evaluation for 
heart disease with history of cardiomegaly and septal 
infarct, prior to August 11, 1999.

2.  Entitlement to an increased original evaluation for heart 
disease with history of cardiomegaly and septal infarct, 
rated as 60 percent disabling subsequent to August 11, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had service from July 1976 to December 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The RO sent a letter dated in July 2001 to the veteran 
related to the VCAA, but the letter addressed the 
requirements of establishing a claim for service connection 
rather than a claim for increased rating.  The RO should send 
a letter that tells the veteran what is necessary to 
substantiate his claim for an increased rating for heart 
disease, tells the veteran what evidence VA will provide, 
what evidence the veteran must provide, and to ask to veteran 
to submit any evidence that is available

The Board notes that during the pendency of this appeal, the 
regulations relating to heart disabilities were amended 
effective January 12, 1998.  See, 62 FR 65,207 (December 11, 
1997).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See 
VAOPGCPREC 7-03 (2003), 69 Fed. Reg. 25179 (2004).

The Board finds that an examination for the veteran's heart 
disease is required.  The veteran was examined in August 1999 
and May 2002 with different findings.  An examination to 
required to determine the extent of the veteran's current 
disability due to heart disease.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because a VCAA letter needs to be sent and because a new 
examination is warranted, a remand in this case is required 
for compliance with the duty to assist provisions contained 
in the VCAA.  Accordingly, this case is REMANDED for the 
following action:

1.  Send a VCAA notice letter to the 
veteran and tell him what is necessary 
for his claim for an increased rating for 
heart disease to be substantiated, what 
evidence VA will obtain, what evidence he 
must obtain, and ask him to submit all 
available evidence. 

2.  Schedule the veteran for an 
examination to determine the current 
extent of his disability due to coronary 
artery disease.  The examiner should 
conduct all indicated tests.  The 
examiner should comment on the veteran's 
symptoms such as, enlargement of the 
heart, diastolic hypertension, dyspnea, 
ability to do light labor, or limitation 
to a sedentary life, fatigue, angina, 
dizziness, syncope, or left ventricular 
function with an ejection fraction noted.  
The examiner should relate these symptoms 
to specific workload levels in terms of 
METs.  The examiner should conduct all 
tests necessary including x-rays, 
electrocardiogram, or echocardiogram as 
indicated.  The claims folder should be 
made available to the examiner for 
review.

3.  Then, readjudicate the veteran's 
claims, including reviewing all newly 
obtained evidence.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


